DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical mechanism configured to hold and move the ultrasound probe..” in claims 1 and 12-13.
For examination purposes, the “mechanical mechanism” has been interpreted as corresponding to a structure such as depicted in Figure 2, as set forth in paragraph [0037] (i.e. “Fig. 2 is an exterior diagram illustrating an exemplary mechanical mechanism 7…”) of the corresponding PG-Pub 2020/0069284, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, in lines 9-10, the claim refers to “the acquired distance…”.  It is unclear as to whether the “acquired distance” is referring to the distance that is acquired as set forth in lines 9-12 of claim 1, which is “based on the reflected wave data”, or is referring to the distance that is acquired and is “based on an image” as set forth in lines 3-8 of claim 2.  For examination purposes, Examiner assumes the latter and suggests that Applicant distinguish between the two distances using terms such as “first distance” and “second distance”.  
With regards to claim 3, in lines 9-10, the claim refers to “the acquired distance…”.  It is unclear as to whether the “acquired distance” is referring to the distance that is acquired as set forth in lines 9-12 of claim 1, which is “based on the reflected wave data”, or is referring to the distance that is acquired and is “based on distance information acquired by a distance meter” as set forth in lines 3-8 of claim 3.  For examination purposes, Examiner assumes the latter and suggests that Applicant distinguish between the two distances using terms such as “first distance” and “second distance”.  
In claim 6, it is unclear as to whether the “ultrasound scanning” set forth in line 6 is referring to the same “ultrasound scanning” set forth in line 16 of claim 1 or referring to different ultrasound scanning.  For examination purposes, Examiner assumes the former. 
In claim 7, it is unclear as to whether the “ultrasound scanning” set forth in line 2 is referring to the same “ultrasound scanning” set forth in line 16 of claim 1 or referring to different ultrasound scanning.  For examination purposes, Examiner assumes the former. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US Pub No. 2015/0057545).
With regards to claims 12 and 13, Takagi et al. disclose an ultrasound diagnostic apparatus and an ultrasound scanning support apparatus comprising:
an ultrasound probe (102) configured to transmit and receive ultrasonic wave (paragraphs [0049]-[0051], Figures 1-2, 3B); and 
processing circuitry (1c) (paragraph [0088]; Figure 9B) configured to:
acquire a distance (i.e. skin-probe distance) between a body surface (i.e. skin) of a subject and an ultrasonic-wave transmission-reception surface of the ultrasound probe based on reflected wave data collected while the ultrasound probe is moved  (paragraphs [0014], [0057]-[0059], referring to the position of the probe (102) changing over a 360 degree range around the joint and transmission/reception of ultrasound occurring around the joint; paragraphs [0070]-[0075], [0106]-[0107]; Figures 3B, 6-7, 9B, 10, note that a distance (i.e. skin-probe distance) is acquired between a body surface (i.e. skin) and the probe surface based on reflected wave data (i.e. ultrasound image) collected while the ultrasound probe is moved) and
generate, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject (paragraphs [0070]-[0075], [0106]-[0107]; Figures 3B, 6-7, 9B, 10, note that a distance (i.e. skin-probe distance) is acquired between a body surface (i.e. skin) and the probe surface based on reflected wave data (i.e. ultrasound image) collected while the ultrasound probe is moved; in particular, see Figures 3B and 7, wherein the positional relationship of the probe above the skin is depicted and represents locus (i.e. position/location) information of movement of the ultrasound probe when ultrasound scanning is executed on the subject as each frame (acquired when probe moves) would indicate the position (i.e. locus) of the transducer with respect to the skin surface; alternatively, note that the frame(s) also provide information of the movement of the ultrasound probe in the upward/downward direction (i.e. towards and/or away from the patient direction)).
With regards to the limitations directed to a mechanical mechanism (i.e. “the ultrasound probe “is moved by a mechanical mechanism configured to hold and move the ultrasound probe while an ultrasonic-wave transmission-reception surface of the ultrasound probe is pointed to the subject”, “wherein the mechanical mechanism is configured to execute ultrasound scanning on the subject by moving the ultrasound probe based on the Locus information generated by the processing circuitry”), the limitations are directed to an intended use of the claimed apparatus and/or a manner of operating the claimed apparatus.  Specifically, claim 12 is directed to an apparatus, which is positively recited as comprising an ultrasound probe and processing circuitry, and which is intended to be used with a mechanical mechanism and claim 13 is directed to an apparatus comprising processing circuity, which is intended to be used with a mechanical mechanism.  The mechanical mechanism is not positively recited as part of the claimed apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the ultrasound probe of Takagi et al. is capable of being used with a mechanical mechanism and the processing circuitry of Takagi et al. is capable of obtaining reflected wave data collected from any ultrasound probe, including one that is moved by a mechanical mechanism, Takagi et al. meet the above limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub No. 2017/0143303) in view of Takagi et al. (US Pub No. 2015/0057545).
	With regards to claim 1, Chen et al. disclose an ultrasound automatic scanning system comprising:
an ultrasound probe (18) configured to transmit and receive ultrasonic wave (paragraphs [0014]-[0016], referring to the ultrasound probe which can perform ultrasound imaging);
a mechanical mechanism (16) configured to hold and move the ultrasound probe while an ultrasonic-wave transmission-reception surface of the ultrasound probe is pointed to a subject (paragraphs [0014], [0018], referring to the robotic system (16) configured to move the ultrasound probe (18) of ultrasound system (20) about the outer potion of a patient’s leg (paragraph [0114], Figure 1); and
processing circuitry (14, 44) (paragraph [0025] configured to
acquiring information about a body surface of the subject (paragraphs [0025]-[0026], referring to the processing unit (44) receiving images of an outer portion (36) of the patient’s leg and knee from an imaging system (i.e. camera or optical scanner) and processing the images to create a three dimensional mapping of the outer portion of the patient’s knee with a plurality of points where each point of the patient’s knee has a three dimensional reference such as a Cartesian x, y and z values, wherein the 3D mapping therefore provides information about a body surface (i.e. outer portion of the patient’s leg/knee) of the subject), 
wherein the mechanical mechanism is configured to execute ultrasound scanning on the subject by moving the ultrasound probe based on the information about the body surface of the subject generated by the processing circuitry (paragraph [0027], referring to generating a scan path (70) based partly on the three dimensional mapping of the outer portion of the patient’s knee, wherein the robotic arm is instructed to follow the scan path (70) to provide an ultrasound scan of the patient’s knee).
However, Chen et al. do not specifically disclose that acquiring the information about the body surface comprises acquiring a distance between a body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on reflected wave data collected while the ultrasound probe is moved by the mechanical mechanism, and generate, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject, wherein the ultrasound probe is moved based on the “locus information”.
	Takagi et al. disclose an ultrasound diagnostic device (101) equipped with a probe distance determiner (7), wherein the probe distance determiner (7) uses the B-mode image and the Doppler mode image stored in memory to determine whether or not the positional relationship between the body surface and the ultrasound probe (102) is appropriate, by measuring the distance from the surface of the ultrasound probe (102) to the skin or the bone (paragraph [0096]).  A skin-probe distance calculator (17) calculates the distance from the upper outline of the extracted skin region to the upper longitudinal edge of the ultrasound image (i.e., the probe surface), wherein the ultrasound image is acquired while the ultrasound probe is moved (paragraphs [0014], [0057]-[0059], referring to the position of the probe (102) changing over a 360 degree range around the joint and transmission/reception of ultrasound occurring around the joint; paragraphs [0070]-[0075], [0106]-[0107]; Figures 3B, 6-7, 9B, 10, note that a distance (i.e. skin-probe distance) is acquired between a body surface (i.e. skin) and the probe surface based on reflected wave data (i.e. ultrasound image) collected while the ultrasound probe is moved).  As depicted in Figure 7, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject is generated (see Figures 3B and 7, wherein the positional relationship of the probe above the skin is depicted and represents locus (i.e. position/location) information of movement of the ultrasound probe when ultrasound scanning is executed on the subject as each frame (acquired when probe moves) would indicate the position (i.e. locus) of the transducer with respect to the skin surface; alternatively, note that the frames also provide information of the movement of the ultrasound probe in the upward/downward direction (i.e. towards and/or away from the patient direction); further, as seen in Figure 7, information about the body surface (i.e. skin surface) is obtained).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquiring the information about the body surface comprise acquiring a distance between a body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on reflected wave data collected while the ultrasound probe is moved by the mechanical mechanism, and generate, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject, and thus ultrasound probe is moved based on the “locus information”, as Chen et al. requires obtaining information about a body surface and Takagi et al. teaches a known effective alternative technique for obtaining information about a body surface by acquiring the distance and generating the locus information as claimed.  That is, using the known technique for obtaining information about a body surface, as desired by Chen et al., by acquiring a distance between a body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on reflected wave data collected while the ultrasound probe is moved by the mechanical mechanism, and generate, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject, as taught by Takagi et al., would have been obvious to one of ordinary skill in the art, and further to determine whether or not the positional relationship between the body surface and the ultrasound probe is appropriate (paragraph [0096]). 
	With regards to claim 2, Takagi et al. disclose the processing circuitry is configured to acquire the distance between the body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on an image obtained by capturing a state in which the ultrasound probe is moved relative to the subject in a non-contact manner by the mechanical mechanism, and generate the locus information based on the acquired distance and the distance based on the reflected wave data (paragraphs [0014], [0057]-[0059], referring to the position of the probe (102) changing over a 360 degree range around the joint and transmission/reception of ultrasound occurring around the joint; paragraphs [0066]-[0067], referring to the ultrasound probe being elevated slightly above the body surface rather than being in direct contact; paragraphs [0073]-[0076], [0106]-[0108], referring to using the ultrasound image to acquire the probe-skin distance; Figures 3B, 4A, 4C, 6A-C, 7).  
	With regards to claim 4, Takagi et al. disclose that the processing circuitry is configured to calculate a distance by which the ultrasound probe is to be separated from the body surface of the subject based on a focal point of the ultrasound probe, and generate the locus information based on the calculated distance and the distance based on the reflected wave data (paragraphs [0073]-[0076], [0106]-[0108], referring to using the ultrasound image to acquire the probe-skin distance, wherein the ultrasound image, as depicted in Figure 7, includes information obtained at the focal point of each transducer element and further referring to determining appropriateness for the positional relationship of the ultrasound probe by comparing information obtained from the image (i.e. which includes focal point information) to a threshold, which would provide a determination of a distance by which the ultrasound probe is to be separated from the body surface).
	With regards to claim 5, Takagi et al. disclose that the processing circuitry is further configured to generate the locus information (i.e. depicted in Figure 7) based on pressure applied between the subject and the ultrasound probe while the ultrasound probe is moved relative to the subject in a contact manner by the mechanical mechanism (paragraphs [0073]-[0074], [0078], referring to a determination of ultrasound probe pressure is made according to whether or not the thickness at the X-coordinate on the outline of the skin is greater than the predeterminated threshold, wherein such determinations of probe pressure is made at a plurality of locations; paragraphs [0014], [0057]-[0059], referring to the position of the probe (102) changing over a 360 degree range around the joint and transmission/reception of ultrasound occurring around the joint, wherein, as seen in Figures 3B and 4, the ultrasound probe is moved relative to the subject in a contact manner (i.e. contact with gel)).
	With regards to claim 7, Takagi et al. disclose that ultrasound scanning is executed on the subject while an acoustic medium (i.e. “gel layer”) fills between the ultrasound probe and the subject and the ultrasound probe is not in contact with the body surface of the subject (paragraph [0057], referring to the applying of the gel to the surface that is subject to receiving the ultrasound; paragraph [0061]; Figures 3B, 4A, 4C, referring to the separation (i.e. “not in contact”) of the ultrasound probe (102) and the body surface through the gel).  
	With regards to claims 8-9, as discussed above, the above combined references meet the limitations of claim 1.  However, Chen et al. do not specifically disclose that the processing circuity is configured to cause a display to display the locus information or that their system further comprises an input interface configured to receive an operation on the Locus information displayed on the display unit, wherein the processing circuitry is configured to determine, in accordance with the operation received by the input interface, locus information based on which the ultrasound probe is moved.  Takagi et al. disclose that, while the ultrasound probe (102) is in used, a display (103) displays images (101, 102) and an indicator Y100 indicating the positional relationship (i.e. the locus information when probe is moving as indicated in Figs. 3B and 7) of the ultrasound probe (102) (paragraph [0055], Figure 2).  The display (103) displaying the indicator Y100 enables the operator to check whether or not the ultrasound probe (102) is being applied correctly by looking at the display (103) (paragraph [0055]; Figures 2, 15-17).  Takagi et al. further disclose an input interface (paragraph [0053], i.e. touch panel) configured to receive an operation on the locus information displayed on the display unit, wherein the processing circuitry is configured to determine, in accordance with the operation received by the input interface, locus information based on which the ultrasound probe is moved (paragraphs [0053], [0094], referring to the external input (104) which is a keyboard, touch panel, etc. enabling an operator to perform device operations; paragraph [0139], referring to the screen layout including buttons Y 103 and Y 104 for progressing to the next step or for receiving a command to start or stop a measurement, which would control whether the locus information (i.e. measurement)  is determined or not; Figures 2, 15-18).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processing circuity of the above combined references be configured to cause a display to display the locus information and further have the system of the above combined references further comprise an input interface configured to receive an operation on the Locus information displayed on the display unit, wherein the processing circuitry is configured to determine, in accordance with the operation received by the input interface, locus information based on which the ultrasound probe is moved, as taught by Takagi et al., in order to enable the operator to check whether or not the ultrasound probe is being applied correctly.
	With regards to claim 10, Takagi et al. disclose the processing circuitry is configured to generate the locus information by selecting any one of the distance based on the image and the distance based on the reflected wave data at each position to which the ultrasound probe is moved relative to the subject (paragraphs [0073]-[0076], [0106]-[0108], referring to using the ultrasound image, which is generated based on the reflected wave data) to acquire the probe-skin distance; Figures 3B, 4A, 4C, 6A-C, 7).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Takagi et al. as applied to claim 1 above, and further in view of Isobe et al. (US Pub No. 2011/0000299).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 1.  However, though Isobe et al. disclose that the locus information is generated based on the distance based on the reflected wave data (paragraphs [0070]-[0075], [0106]-[0107]), the above combined references do not specifically disclose that the processing circuitry is configured to acquire the distance between the body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on distance information acquired by a distance meter while the ultrasound probe is moved relative to the subject in a non-contact manner by the mechanical mechanism, and that the locus information is generated based on the acquired distance.
Isobe et al. disclose an ultrasonic transducer scanning an object, wherein distance measuring sensors (18a, 18b) are provided in a pair (paragraphs [0036]-[0037]; Figure 2).  The distance measuring sensors (18a, 18b) use measurement means such as optical measurement means (i.e. distance meter) using a laser light to measure distances 1 and 1b between the object to be inspected (19) and hte opposite ends in the width direction of the ultrasonic transducer (paragraph [0037]; Figure 2).  Based on the distances 1a and 1b output from the distance measuring sensors (18a, 18b), a distance 1c between a center of an opening surface of the ultrasonic transducer (17) and the object is calculated (paragraph [0041]).  A tilt (theta) of the opening surface of the ultrasonic transducer (17) with respect to the object can also be calculated based on the distance 1c (paragraph [0042]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processing circuitry of the above combined references be configured to acquire the distance between the body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on distance information acquired by a distance meter while the ultrasound probe is moved relative to the subject in a non-contact manner by the mechanical mechanism, and that the locus information is generated further based on the acquired distance, as taught by Isobe et al., in order to be able to determine a tilt of the ultrasound probe with respect to the body surface (paragraph [0042]).  
With regards to claim 11, Takagi et al. disclose the processing circuitry is configured to generate the locus information by selecting any one of the distance measured by the distance meter and the distance based on the reflected wave data at each position to which the ultrasound probe is moved relative to the subject (paragraphs [0073]-[0076], [0106]-[0108], referring to using the ultrasound image, which is generated based on the reflected wave data) to acquire the probe-skin distance; Figures 3B, 4A, 4C, 6A-C, 7).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Takagi et al. as applied to claim 1 above, and further in view of Eggers et al. (US Pub No. 2016/0100821).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the processing circuitry is further configured to generate, based on information of a three-dimensional positional relation between the ultrasound probe moved by the mechanical mechanism and the subject, angle information of the ultrasound probe when ultrasound scanning is executed on the subject.
Eggers et al. disclose an ultrasound imaging system wherein the location of the probe is measured and monitored using a sensor, wherein an position or an orientation sensor may measure a subset of the six degrees of freedom while allowing the computation of the remaining unmeasured degrees of freedom (paragraphs [0181]-[0182]).  For example, an orientation sensor may provide the yaw data which can be used with the position data (e.g., x, y and z axis, which is representative of the 3D positional relation between the probe and the subject) to compute the remaining roll and pitch information for a probe’s position (paragraph [0182], note that yaw, roll and pitch provide orientation/angle information of the ultrasound probe, which is determined based on the 3D position information).  The position and orientation information can be used to determine the location information for an image recorded by the probe and the pixels in the image (paragraph [0182]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processing circuitry of the above combined references be further configured to generate, based on information of a three-dimensional positional relation between the ultrasound probe moved by the mechanical mechanism and the subject, angle information of the ultrasound probe when ultrasound scanning is executed on the subject, as taught by Eggers et al., in order to be able to determine the location information for an image recorded by the probe and the pixels in the image (paragraph [0182]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. as applied to claim 13 above, and further in view of Chen et al..
With regards to claim 14, as discussed above, Takagi et al. meet the limitations of claim 13.  However, they do not specifically disclose that their apparatus further comprises the mechanical mechanism.
Chen et al. disclose a robotic arm supporting an ultrasound probe which can be robotically controlled by a patient support processor, thereby providing automated ultrasound scanning (Abstract; paragraphs [0005], [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the apparatus further comprise the mechanical mechanism, as taught by Chen et al., in order to provide automated ultrasound scanning (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of copending Application No. 16/823,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12 and 13 of the instant application is generic to all that is recited in claims 1 and 10-11 of the copending application.  That is, claims 1 and 10-11 of the copending application falls entirely within the scope of instant claims 1, 12 and 13, or, in other words, instant claims 1, 12 and 13 are anticipated by claims 1 and 10-11 of the copending application.  Specifically, because claims 1 and 10-11 of the copending application claims the same structure (i.e. at least one ultrasound probe, a mechanical mechanism, and processing circuitry configured to acquire a distance between a body surface of the subject and the ultrasonic-wave transmission-reception surface of the ultrasound probe based on the reflected wave data (“on the basis of the ultrasound wave transmitted and received by the ultrasound probe”, which corresponds to reflected wave data) collected while the ultrasound probe is moved (i.e. “with respect to a first scan position and a second scan position set along the body surface of the subject”, which corresponds to ultrasound probe movement) by the mechanical mechanism, and generate, based on information of the distance, locus information of movement of the ultrasound probe when ultrasound scanning is executed on the subject (the “distance information” which is with respect o a first scan position and a second scan position set along the body surface of the subject (i.e. probe movement is required to obtain the distance at the second scan position) is representative of locus information of movement of the ultrasound probe), wherein hte mechanical mechanism is configured to execute ultrasound scanning on the subject by moving the ultrasound information based on the locus information generated by the processing circuitry (“control the mechanical mechanism so as to move the ultrasound probe on a basis of the distance information”, wherein the “distance information” at different scan positions is representative of the locus information), as claimed in instant claims 1 and 12-13, the system/apparatus of instant claims 1 and 12-13 are anticipated by claims 1 and 10-11 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mahfouz (US Pub No. 2017/0347991) discloses a computer that may sample the echoes comprising the RF signals to extract a bone contour for generating a 3D point cloud and further discloses tracking the position of a moving ultrasound probe using a position sensor (88) (paragraphs [0064]-[0065]; Figures 8-9, 10B-10C).
Kurita et al. (US Pub No. 2010/0099988) disclose acquiring a moving distance of an ultrasound probe toward an upward direction or a body contacting (downward) direction (paragraph [0058]; Figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793